     3:17-cr-00351-JMC        Date Filed 07/30/21      Entry Number 187        Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

UNITED STATES OF AMERICA,           )               Criminal Action No. 3:17-cr-00351-JMC-11
                                    )
                  v.                )
                                    )                    ORDER AND OPINION
MICHAEL CARTER a/k/a “Blaze,”       )
                                    )
                  Defendant.        )
___________________________________ )

       Defendant Michael Carter, also known as “Blaze,” is a prisoner currently serving a

sentence of 240 months in the Bureau of Prisons. (See ECF No. 45.) This matter is before the

court on Carter’s Motion to Withdraw Motion for Compassionate Release and Motion for

Appointment of Counsel. (ECF No. 181 (referencing ECF Nos. 168, 170).) Specifically, Carter

seeks “to ‘only’ withdraw my pending Motion for Compassionate Release . . . and my pending

Rule 59E Appointment of Counsel Motion, [because] these excessive filings of mine, over burden

this court.” (ECF No. 181.)

       Upon consideration of the foregoing, the court GRANTS Carter’s Motion to Withdraw

(ECF No. 181) and DIRECTS the clerk to TERMINATE Carter’s Motion for Compassionate

Release (ECF No. 170) and his Motions to Expedite Ruling on the Motion for Compassionate

Release (ECF Nos. 171, 172, 175, 176).2 The court previously denied Carter’s Motion for

Appointment of Counsel (ECF No. 168) on April 28, 2021. (See ECF No. 177.)




1
  This matter is related to Carter v. United States, Civil Action No. 3:18-cv-02707-JMC.
2
  The court observes that on May 26, 2021, Carter filed a Notice of Appeal regarding the denial of
his Motion for Appointment of Counsel. (See ECF No. 182.) The court has jurisdiction to address
this pending Motion for Reconsideration because adjudication of the issue will aid the appeal.
E.g., Fobian v. Storage Tech. Corp., 164 F.3d 887, 890–91 (4th Cir. 1999) (holding that a district
court is authorized, under the “in aid of appeal” exception, to entertain a motion after a party
appeals the district court’s judgment).

                                                1
     3:17-cr-00351-JMC     Date Filed 07/30/21     Entry Number 187          Page 2 of 2




      IT IS SO ORDERED.




                                              United States District Judge
July 30, 2021
Columbia, South Carolina




                                          2
